DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 102
Claims 1-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazeto et al (US 20010025087).
Kazeto discloses a resin composition comprising an ethylene-vinyl alcohol copolymer (A) as a main component, the copolymer (A) being produced using an azonitrile polymerization initiator, wherein the ethylene-vinyl alcohol copolymer (A) has an ethylene unit content from 18-44 mol% and a degree of saponification of 85 mol% or more (0055, 0059, 0054, 0098-0111, 0126, 0225, tables). Kazeto further teaches the composition contains 500 ppm or less of metal ions, 0.77umol/g of lactic acid equals to 69ppm, lactic acid has a pKa of 3.858. 
	Kazeto doesn’t disclose an amount NI of nitrogen elements and a ration of NF/NI as claimed. 
However, Kazeto discloses that polymer is washed to remove alkali catalyst, by-produced salts and other impurities [0080]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to expect that the NI amount of the Kazeto composition would encompass the claimed range as well. Additionally, the claimed NF value is a property of the composition, the Kazeto composition is similar with the claimed one, therefore it is reasonable that one of ordinary skill in the art would expect the claimed physical properties (NF value) to naturally arise, which would result in the claimed NF/NI ratio.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the EVOH resin of Kazeto does not posses the claimed NI value, the argument is not persuasive because 1) the instant specification 0047 discloses it is difficult to control the ration NF/NI in the claimed range only by washing the pellets in water, however it is not impossible; 2) the comparative example 1 of the instant application does not provide enough information if the EVOH copolymer is exactly the same as the one in Kazeto, the copolymer of Kazeto goes through a saponification reaction in methanol which is carried out at 60°C for 4 hours, therefore comparative example 1 is insufficient to demonstrate EVOH resin of Kazeto does not posses the claimed NI value. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763